712 N.W.2d 727 (2006)
474 Mich. 1133
AMERICAN FEDERATION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES ("AFSCME") MICHIGAN COUNCIL 25, AFSCME Local 214, AFSCME Local 312, and Leamon Wilson, Plaintiffs-Appellees,
v.
CITY OF DETROIT, Mayor of the City of Detroit, Wayne County Executive, Macomb County Board of Commissioners Chairperson, Oakland County Executive, Regional Transit Coordinating Council, and Suburban Mobility Authority for Regional Transportation, Defendants-Appellants.
Docket No. 129278. COA No. 253592.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the application for leave to appeal the July 5, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.